*823MEMORANDUM ***
Assuming arguendo that Al-Yasin established that his failure to file his response on time was excusable, his motion nevertheless failed to demonstrate that he had a meritorious defense. Casey v. Albertson’s, 362 F.3d 1254, 1260 (9th Cir.2004). The motion does no more than express counsel’s belief that the late-filed opposition to the motion for summary judgment would have precluded summary judgment. This is insufficient. The district court did not abuse its discretion in denying the motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.